Chief Justice Steele
delivered the opinion of the court:
The trial of the defendant in the county court on appeal from the police.magistrate’s court, resulted in his conviction. He was fined the sum of fifty dollars *2and costs for the violation of the ordinances of the town of Brush. In the judgment it is ordered that the defendant stand committed until the fine is paid. Defendant appealed to the court of appeals.
The assignment of error is: That the court erred in rendering' and entering. judgment against the appellant that he stand committed until the fine and costs were paid; (1) because the fine was secured by an approved appeal bond at the time the judgment was rendered; and (2) because the judgment is uncertain-and unintelligible.
There is no bill of exceptions. The objections are that because an appeal bond had been approved, the court should not have ordered defendant committed until the payment of the fine, and that as no place of imprisonment was mentioned in the judgment, it is uncertain and unintelligible. The court would probably have designated one of the places mentioned in the statute, if his attention had been called to the omission, but no such objection was made, and we shall not consider it here. Upon the authority of Saner v. The People, 17 Col. App. 307, the court properly ordered that the defendant be committed upon default in payment of the fine.
The judgment is affirmed. Affirmed.
Mr. Justice Gabbebt and Mr. Justice Hill concur.